Exhibit 10.2
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (the “Agreement”) dated as of February 23, 2009
(the “Date of this Agreement”), is made by and between Local.com Corporation, a
Delaware corporation (the “Employer” or “Company”), and Brenda Agius (the
“Executive”).
     WHEREAS, the Employer wishes to employ the Executive on the terms set forth
below.
     WHEREAS, Executive wishes to accept such employment.
     Accordingly, the parties hereto agree as follows:
1. Term.
     The Employer hereby employs the Executive, and the Executive hereby accepts
such employment, for an initial term commencing as of the Date of this Agreement
and ending on the first anniversary of such date, unless sooner terminated in
accordance with the provisions of Section 4 or Section 5; with such employment
to continue thereafter for successive one-year periods in accordance with the
terms of this Agreement beginning on each anniversary of the Date of this
Agreement (subject to termination as aforesaid) unless either party notifies the
other party in writing not less than thirty (30) days before expiration of the
initial term and each annual renewal thereof (the period during which the
Executive is employed hereunder being hereinafter referred to as the “Term”) of
an intent not to renew this Agreement.
2. Duties.
     During the Term, the Executive shall be employed by the Employer as its
Chief Financial Officer, and as such, the Executive shall faithfully perform for
the Employer the duties and have the powers customary for such position,
including general financial oversight of the Employer’s operations and
preservation of the Employer’s assets. During the Term, the Executive shall be
required to report to the Chief Executive Officer of the Employer (the “CEO”).
The Executive shall devote substantially all of her business time and effort to
the performance of her duties hereunder, and shall work primarily at the
Employer’s main business offices. Executive shall not be prohibited from
engaging in such personal, charitable, or other nonemployment activities as do
not interfere with full time employment hereunder and which do not violate the
other provisions of this Agreement.
3. Compensation.
     3.1 Salary. In consideration of the services to be rendered under this
Agreement, the Employer shall pay the Executive during the Term a salary at the
rate of Two Hundred Sixty Thousand Dollars ($260,000) per annum (the “Annual
Salary”), in accordance with the customary payroll practices of the Employer
applicable to senior executives, provided the payments are no less frequent than
monthly (or, if there is no such policy, payments shall be semi-monthly). The
Annual Salary shall be annually reviewed by the Employer for possible increases.
The Annual Salary shall be subject to possible further increase from time to
time at the discretion of the CEO, the Board of Directors of the Employee
(“Board”), or a committee of

 



--------------------------------------------------------------------------------



 



the Board designated for such purpose. Any increased Annual Salary shall
thereupon be the “Annual Salary” for the purposes hereof. The Executive’s Annual
Salary shall not be decreased without her prior written consent at any time
during the Term.
     3.2 Incentive Compensation. During the Term, the Executive shall be
eligible to receive, in addition to her Annual Salary, an annual bonus (the
“Bonus”) of up to forty percent (40%) of the Annual Salary. Any increase in the
bonus target shall thereupon be the “Bonus” for the purposes hereof. The amount
of such Bonus and any performance standards or goals required to be attained in
order to receive such Bonus shall be mutually agreed upon by Executive and the
CEO or such committee of the Board as they shall designate for such purpose from
time to time and memorialized in a writing executed by Executive and Employer,
as may be amended from time to time by the mutual written agreement of Employer
and Executive. The Bonus shall be declared and paid according to the Company’s
payroll policies and practices. Any actual Bonus paid shall be determined by
achievement of mutually agreed goals and company performance.
     3.3 Stock Options. The Executive shall be granted options to purchase Two
Hundred Sixty (260,000) shares of the common stock of the Employer pursuant to
the Employer’s Equity Incentive Plans (the “Options”). At the option of the
Executive as of the date of grant, the Options may be intended to qualify as
“incentive stock options” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended. The Options shall be granted on the
Executive’s first day of employment and shall have an exercise price equal to
the closing stock price on such date the Options will be issued as follows:

  Grant 1     Options to purchase 130,000 shares of Employer’s common stock
(“Grant 1”).     Grant 2     Options to purchase 43,333 shares of Employer’s
common stock (“Grant 2”).     Grant 3     Options to purchase 43,333 shares of
Employer’s common stock (“Grant 3”).     Grant 4     Options to purchase 43,334
shares of Employer’s common stock (“Grant 4”).

Grant 1 will vest over a period of 3 years, with one-third (1/3) vesting after
twelve months of employment and the remainder on a quarterly basis thereafter,
provided that the Executive is employed by the Employer as of each such Option
vesting date. Grant 2 will vest over a period of 3 years, with one-third (1/3)
vesting after twenty-four months of employment and the remainder on a quarterly
basis thereafter, provided that the Executive is employed by the Employer as of
each such Option vesting date. Options in Grant 3 will vest over a period of
3 years, with one-third (1/3) vesting after thirty-six months of employment and
the remainder on a quarterly basis thereafter, provided that the Executive is
employed by the Employer as of each such Option vesting date. Options in Grant 4
will vest over a period of 3 years, with one-third (1/3) vesting after
forty-eight months of employment and the remainder on a quarterly basis

2



--------------------------------------------------------------------------------



 



thereafter, provided that the Executive is employed by the Employer as of each
such Option vesting date. The vesting periods shall be subject to possible
acceleration in the discretion of the CEO or such committee of the Board as they
shall designate for such purpose from time to time. The Options shall become
fully vested immediately and shall remain exercisable during the term of each
such option as if the Executive were still employed by Employer upon (i) a
Change of Control, defined below, of the Employer, or (ii) a termination of the
executive by Employer without Cause (defined in Section 5.1(a) below), or a
termination by Executive for Good Reason (defined in Section 5.2(a) below), if
such event of termination without cause or for good reason occurs within
120 days prior and/or subsequent to the execution and delivery of an
acquisition, merger, consolidation or other agreement which results in a Change
of Control. For purposes of this Agreement “Change of Control” shall mean the
occurrence of any one of the following events:
          (a) any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing thirty-five percent (35%)
or more, excluding in the calculation of Beneficial Ownership securities
acquired directly from the Company, of the combined voting power of the
Company’s then outstanding voting securities;
          (b) any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing over fifty percent
(50.00%) or more of the combined voting power of the Company’s then outstanding
voting securities;
          (c) the following individuals cease for any reason to constitute a
majority of the number of directors of the Company then serving: individuals
who, as of February 23, 2009, constitute the Board of Directors of the Company
(the “Board”) and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of the at least two-thirds (2/3) of the directors then
still in office who either were directors on February 23, 2009 or whose
appointment, election or nomination for election was previously so approved or
recommended;
          (d) there is a consummated merger or consolidation of the Company or
any direct or indirect subsidiary of the Company with any other corporation,
other than (A) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving or parent entity) more than fifty percent (50.00%)
of the combined voting power of the voting securities of the Company or such
surviving or parent equity outstanding immediately after such merger or
consolidation or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person,
directly or indirectly, acquired twenty-five percent (25%) or more of the
combined voting power of the Company’s then outstanding securities (not
including in the securities beneficially owned by such person any securities
acquired directly from the Company or its Affiliates); or

3



--------------------------------------------------------------------------------



 



          (e) the stock holders of the Company approve a plan of complete
liquidation of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(or any transaction having a similar effect), other than a sale or disposition
by the Company of all or substantially all of the Company’s assets to an entity,
at least fifty percent (50%) of the combined voting power of the voting
securities of which are owned by stockholders of the Company in substantially
the same proportions as their ownership of the Company immediately prior to such
sale.
     The terms of this Section 3.3 shall be included in the applicable stock
option agreements between Employer and Executive relating to the issuance of the
Options. For purposes of this Section 3.3, the following terms used above shall
have the following meanings:
     “Affiliate” shall mean an affiliate of the Company, as defined in
Rule 12b-2 promulgated under Section 12 of the Securities Exchange Act of 1934,
as amended from time to time (the “Exchange Act”);
     “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act; and
     “Person” shall have the meaning set forth in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (1) the Company, (2) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company,
(3) an underwriter temporarily holding securities pursuant to an offering of
such securities or (4) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of shares of Common Stock of the Company.
     3.4 Benefits. Except as otherwise provided herein, the Executive shall be
entitled to participate in any group life, medical or disability insurance
plans, health programs, retirement plans, fringe benefit programs and similar
benefits that may be available to other senior executives of the Employer
generally, on the same terms as such other executives, to the extent that the
Executive is eligible under the terms of such plans or programs as they may be
in effect from time to time. Employer will provide coverage for the Executive
under the Employer’s health benefits plan and will pay 100% of the cost of
spouse or dependent coverage up to a total of $1,500 per month. Coverage under
the health benefits plan will be in effect commencing with the first month
following thirty (30) days of Executive’s employment.
     3.5 Expenses. The Employer shall pay or reimburse the Executive for all
ordinary and reasonable out-of-pocket expenses actually incurred (and, in the
case of reimbursement, paid) by the Executive during the Term in the performance
of the Executive’s services under this Agreement, provided that (i) such
expenditure is of a nature qualifying it as a proper business expense deduction
on the Employer’s federal and state income tax returns and (ii) the Executive
submits proof of such expenses, with the properly completed forms as prescribed
from time to time by the Employer, no later than 30 days after the end of the
monthly period in which such expenses have been so incurred. In addition, the
Employer will pay the Executive a non-

4



--------------------------------------------------------------------------------



 



accountable relocation expense of $75,000, 1/2 which is payable on February 23,
2009 and the remaining 1/2 payable on April 1, 2009. Should Executive’s
employment terminate pursuant to Section 5.1 within one year of payment of
relocation expense, then Executive will, within 180 days after said Termination,
reimburse Employer for 100% of the relocation expense already received from the
Employer, less any applicable taxes already paid or due.
     3.6 Compliance with Section 409A of the Internal Revenue Code; Short-Term
Deferral Exemption. This Agreement is not intended to provide for any deferral
of compensation subject to Section 409A of the Internal Revenue Code (the
“Code”) and, accordingly, any compensation provided pursuant to this Agreement
is intended to be paid not later than the later of: (i) the fifteenth day of the
third month following Executive’s first taxable year in which such benefit is no
longer subject to a substantial risk of forfeiture, and (ii) the fifteenth day
of the third month following the first taxable year of the Employer in which
such benefit is no longer subject to a substantial risk of forfeiture, as
determined in accordance with Section 409A of the Code and any Treasury
Regulations and other guidance issued thereunder. The date determined under this
subsection is referred to as the “Short-Term Deferral Date.” Notwithstanding
anything to the contrary herein, in the event that any benefits provided
pursuant to this Agreement are not actually or constructively received by the
Executive on or before the Short-Term Deferral Date, to the extent such benefit
constitutes a deferral of compensation subject to Code Section 409A, then such
benefit shall be paid upon the Executive’s separation from service, with respect
to the Employer and its affiliates within the meaning of Section 409A of the
Code. Notwithstanding any other provision of this Agreement to the contrary,
Executive and the Company shall in good faith amend this Agreement to the extent
necessary to comply with the requirements under Section 409A of the Code and any
regulations or other guidance issued thereunder, in order to ensure that any
amounts paid or payable hereunder are not subject to the additional 20% income
tax thereunder while maintaining to the maximum extent practicable the original
intent of this Agreement.
4. Termination upon Death or Disability.
     If the Executive dies during the Term, the Term shall terminate as of the
date of death, and the obligations of the Employer to or with respect to the
Executive shall terminate in their entirety upon such date except as otherwise
provided under this Section 4. If the Executive becomes disabled for purposes of
the long-term disability plan of the Employer for which the Executive is
eligible, or, in the event that there is no such plan, if the Executive by
virtue of ill health or other disability is unable to perform substantially and
continuously the duties assigned to her for more than 180 consecutive or
non-consecutive days out of any consecutive 12-month period, then the Employer
shall have the right, to the extent permitted by law, to terminate the
employment of the Executive upon notice in writing to the Executive. Upon
termination of employment due to death or disability, (i) the Executive (or the
Executive’s estate or beneficiaries in the case of the death of the Executive)
shall be entitled to receive any Annual Salary and other benefits earned and
accrued under this Agreement prior to the date of termination (and reimbursement
under this Agreement for expenses incurred prior to the date of termination),
including, but not limited to a pro-rata Bonus for the year of termination
(which in no event shall be less than a similar pro-rata portion of the
Executive’s bonus for the preceding year) to be paid at such time as Bonuses are
ordinarily paid; (ii) in the case of termination due to

5



--------------------------------------------------------------------------------



 



disability, the Executive shall be entitled to receive her Annual Salary for
twelve (12) months following such termination less any amounts for which
Executive is eligible to receive from long term disability insurance benefits
under disability coverage furnished by the Employer to the Executive during such
twelve (12) month period; (iii) the Executive (or, in the case of her death, her
spouse and/or dependents) shall continue to receive all applicable benefits
elected by Executive for which she received reimbursement for pursuant to
Section 3.4 herein for a period of twelve (12) months following such termination
and Company shall continue to pay for the foregoing in accordance with
Section 3.4 herein as if no such termination had occurred; and (iv) the
Executive (or, in the case of her death, her estate and beneficiaries) shall
have no further rights to any other compensation or benefits hereunder on or
after the termination of employment, or any other rights hereunder, except as
otherwise provided in the plans and policies of the Employer.
5. Certain Terminations of Employment.
     5.1 Termination for Cause; Termination of Employment by the Executive
without Good Reason.
          (a) For purposes of this Agreement, “Cause” shall mean the
Executive’s:
               (i) conviction of (or pleading nolo contendere to) a felony
involving the crime of theft or a related or similar act of unlawful taking, or
a felony involving the federal or California securities or pension laws, or any
felony, which results in material economic harm to the Employer;
               (ii) engagement in the performance of her duties hereunder or
otherwise to the material and demonstrable detriment of the Employer, in willful
misconduct, willful or gross neglect, fraud, misappropriation or embezzlement;
               (iii) After notice from the Board of Directors, and, if requested
by Executive, the opportunity to be heard by the Board of Directors, the failure
to adhere to the lawful and reasonable directions of the Board that are
consistent with the terms of this Agreement (so long as the directive does not
give the Executive Good Reason (as defined below) to terminate her employment as
described in Section 5.2), or the failure to devote substantially all of the
business time and effort to the Employer (except for any activities expressly
authorized by the Employer);
               (iv) material breach of any of the provisions of Section 6, other
than inadvertent breaches; or
               (v) breach in any material respect of the terms and provisions of
this Agreement and failure to cure such breach within thirty (30) days following
written notice from the Employer specifying such breach; provided however, if
Executive delivers written notice to Employer during the 30 day cure period
requesting to be heard at a meeting of the Board, her termination under this
Section 5.2(a)(v) shall not be effective until such Board meeting at which
Executive had an opportunity to be heard.

6



--------------------------------------------------------------------------------



 



provided that Cause shall not exist except on written notice given to the
Executive at any time not more than 60 days following the later of either the
occurrence of any of the events described above or Employer’s actual knowledge
thereof, which events in any case must have occurred after the effective date of
this Agreement.
          (b) The Employer may terminate the Executive’s employment hereunder
for Cause, and the Executive may terminate her employment for any or no reason
on at least 30 days’ and not more than 60 days’ written notice given to the
Employer. If the Employer terminates the Executive for Cause, or the Executive
terminates her employment and the termination by the Executive is not covered by
Section 4 or 5.2, (i) the Executive shall receive Annual Salary and other
benefits earned and accrued under this Agreement prior to the termination of
employment (and reimbursement under this Agreement for expenses incurred prior
to the termination of employment); and (ii) the Executive shall have no further
rights to any other compensation or benefits hereunder on or after the
termination of employment, or any other rights hereunder, except as otherwise
provided in the plans and policies of the Employer.
     5.2 Termination by the Employer without Cause; or by the Executive for Good
Reason.
          (a) For purposes of this Agreement, “Good Reason” shall mean, unless
otherwise consented to in writing by the Executive;
               (i) a reduction in Annual Salary or in benefits of the Executive,
or the failure of the Employer timely to make any Annual Salary payment due to
the Executive, provided that such deferral or failure to pay continues
unremedied for more than thirty (30) days;
               (ii) any action by the Employer that results in a material
diminution in the Executive’s title(s), status, position, authority, duties or
responsibilities;
               (iii) a material breach of any provision of this Agreement by the
Employer;
               (iv) a failure of the Employer to have any successor entity
specifically assume this Agreement;
               (v) if there is a Change of Control of the Company and Executive
terminates her employment for any reason or no reason at all during the 120 day
period immediately following the Change of Control;
               (vi) a relocation of the Executive to offices other than those
set forth herein, or a relocation of the offices set forth herein to a location
more than 25 miles from its current location, without Executive’s prior written
consent;
               (vii) a change in Executive’s reporting so that she no longer
reports directly to the CEO; or

7



--------------------------------------------------------------------------------



 



               (viii) the assignment to Executive of any duties or
responsibilities which are inconsistent with her status, position or
responsibilities as set forth in Section 2 hereof.
     Notwithstanding the foregoing, (i) Good Reason shall not be deemed to exist
unless notice of termination on account thereof (specifying a termination date
no later than 30 days from the date of such notice) is given no later than the
later of either (1) 60 days after the time at which the event or condition
giving rise to Good Reason first occurs or arises or (2) Executive’s actual
knowledge thereof; and (ii) if there exists (without regard to this clause (ii))
an event or condition that constitutes Good Reason, the Employer shall have
30 days from the date notice of such a termination is given to cure such event
or condition and, if the Employer does so fully cure such event or condition,
such event or condition shall not constitute Good Reason hereunder, unless the
same or similar events or conditions occur again, in which case no further
opportunity to cure will be afforded Employer and Good Reason will exist as if
all applicable notice requirements had been met in their entirety.
          (b) The Employer may terminate the Executive’s employment at any time
for any reason or no reason and the Executive may terminate the Executive’s
employment with the Employer for Good Reason. A notice of non-renewal, as
provided for pursuant to Section 1 above, shall constitute a termination of
employment by the Employer without Cause.
          (c) If the Employer terminates the Executive’s employment and the
termination is not covered by Section 4 or 5.1, or the Executive terminates her
employment for Good Reason, the Executive shall receive:
               (i) Annual Salary and other benefits earned and accrued under
this Agreement prior to the termination of employment (and reimbursement under
this Agreement for expenses incurred prior to the termination of employment);
               (ii) one (1) times the Annual Salary payable in accordance with
standard payroll practices of the Company;
               (iii) an amount equal to all Bonuses earned during the four
quarters immediately prior to the termination date (unless the termination
occurs as a result of or in connection with a Change of Control, in which case
the amount will be equal to all Bonuses earned during the four quarters
immediately prior to the Change of Control if so requested by Executive),
payable in accordance with standard bonus payment practices of the Company, or
(B) immediately, if and to the extent the same will be used by Executive to
exercise her stock options as provided in clause (v) below;
               (iv) reimbursement for COBRA payments equal to employee’s regular
monthly contributions toward the Executive’s health insurance benefits for the
one (1) year period following the termination date if the Executive elects COBRA
benefits, and;
               (v) the right to exercise any or all vested stock options for a
period of twelve (12) months after the effective date of termination of
Executive’s employment; provided however, (A) in the event the termination
occurs within 120 days of the execution of a Change of Control agreement as
provided in Section 3.3 above, vesting of all options shall be accelerated as

8



--------------------------------------------------------------------------------



 



provided in Section 3.3 above, and (B) in the event the termination occurs at a
time not within such 120 day period, for purposes of this provision, all
unvested options that would have vested had this Agreement remained in force
through the end of the initial Term, shall be fully vested immediately prior to
the termination under this Section 5.2(c); The provisions of this subparagraph
(v) shall be included in any stock option agreement between the Employer and the
Executive.
     In order to be eligible to receive the benefits specified under sections
5.2(c)(ii) — (iv), the Executive must execute a general release of claims in a
form acceptable to the Employer, which shall not apply to the Employer’s
obligations described above in this Section 5.2(c).
6. Invention, Non-Disclosure and Non-Competition.
     6.1 Inventions and Patents.
          (a) The Executive will promptly and fully disclose to the Employer any
and all inventions, discoveries, improvements, ideas, developments, designs,
products, formulas, software programs, processes, techniques, technology,
know-how, negative know-how, data, research, technical data and original works
of authorship (whether or not patentable or registrable under patent, copyright
or similar statutes and including all rights to obtain, register, perfect and
enforce those proprietary interests) that are related to or useful in the
Employer’s present or future business or result from use of property owned,
leased, or contracted for by the Employer and which the Executive develops,
makes, conceives or reduces to practice during the Executive’s employment by the
Employer, either solely or jointly with others (collectively, the
“Developments”). All such Developments shall be the sole property of the
Employer, and the Executive hereby assigns to the Employer, without further
compensation, all of the Executive’s right, title and interest in and to such
Developments and any and all related patents, patent applications, copyrights,
copyright applications, trademarks, service marks and trade names in the United
States and elsewhere.
          (b) The Executive shall disclose promptly to an officer or to
attorneys of the Employer in writing any inventions, discoveries, improvements,
ideas, developments, designs, products, formulas, software programs, processes,
techniques, technology, know-how, negative know-how, data, research, technical
data and original works of authorship, whether or not patentable or registrable
under patent, copyright or similar statutes that are related to or useful in the
Employer’s present or future business, the Executive may conceive, make, develop
or work on, in whole or in part, solely or jointly with others during the
Executive’s employment, for the purpose of permitting the Employer to determine
whether they constitute Developments. The Employer shall receive such
disclosures in confidence.
          (c) The Executive will keep and maintain adequate and current written
records of all Developments (in the form of notes, sketches, drawings and as may
be specified by the Employer), which records shall be available to and remain
the sole property of the Employer at all times.
          (d) The Executive will assist the Employer in obtaining and enforcing
patent, copyright, trademark, service marks and other forms of legal protection
for the Developments in

9



--------------------------------------------------------------------------------



 



any country. Upon request, the Executive will sign all applications,
assignments, instruments and papers and perform all acts necessary or desired by
the Employer to assign all such Developments fully and completely to the
Employer and to enable the Employer, its successors, assigns and nominees, to
secure and enjoy the full and exclusive benefits and advantages thereof.
          (e) The Executive understands that the Executive’s obligations under
this section will continue after the termination of the Executive’s employment
with the Employer and that during the Executive’s employment the Executive will
perform such obligations without further compensation, except for reimbursement
of expenses incurred at the request of the Employer. The Executive further
understands that if the Executive is not employed by the Employer as an employee
at the time the Executive is requested to perform any obligations under this
section, the Executive shall receive for such performance a reasonable per diem
fee, as well as reimbursement of any expenses incurred at the request of the
Employer.
          (f) Any provision in this Agreement requiring the Executive to assign
the Executive’s rights in all Developments shall not apply to an invention that
qualifies fully under the provisions of California Labor Code section 2870, the
terms of which are set forth below:
               (i) Any provision in an employment agreement which provides that
an employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:
                    (1) Relate at the time of conception or reduction to
practice of the invention to the employer’s business, or actual or demonstrably
anticipated research or development of the employer; or
                    (2) Result from any work performed by the employee for the
employer.
               (ii) To the extent a provision in an employment agreement
purports to require an employee to assign an invention otherwise excluded from
being required to be assigned under subdivision (i), the provision is against
the public policy of this state and is unenforceable.
      6.2 Proprietary Information.
          (a) The Executive recognizes that the Executive’s relationship with
the Employer is one of high trust and confidence by reason of the Executive’s
access to and contact with the trade secrets and confidential and proprietary
information of the Employer including, without limitation, information not
previously disclosed to the public regarding current and projected revenues,
expenses, costs, profit margins and any other financial and budgeting
information; marketing and distribution plans and practices; business plans,
opportunities, projects and any other business and corporate strategies; product
information; names, addresses, terms of contracts and other arrangements with
customers, suppliers, agents and employees of the Employer; confidential and
sensitive information regarding other employees, including

10



--------------------------------------------------------------------------------



 



information with respect to their job descriptions, performance strengths and
weaknesses, and compensation; and other information not generally known
regarding the business, affairs and plans of the Employer (collectively, the
“Proprietary Information”). The Executive acknowledges and agrees that
Proprietary Information is the exclusive property of the Employer and that the
Executive shall not at any time, either during the Executive’s employment with
the Employer or thereafter disclose to others, or directly or indirectly use for
the Executive’s own benefit or the benefit of others, any of the Proprietary
Information.
          (b) The Executive acknowledges that the unauthorized use or disclosure
of Proprietary Information would be detrimental to the Employer and would
reasonably be anticipated to materially impair the Employer’s value.
          (c) The Executive’s undertakings and obligations under this
Section 6.2 will not apply, however, to any Proprietary Information which:
(a) is or becomes generally known to the public through no action on the
Executive’s part, (b) is generally disclosed to third parties by the Employer
without restriction on such third parties, (c) is approved for release by
written authorization of the Board, (d) is known to the Executive other than as
a result of work performed for the Employer, or (e) is required to be disclosed
by law or governmental or court process or order.
          (d) Upon termination of the Executive’s employment with the Employer
or at any other time upon request, the Executive will promptly deliver to the
Employer all notes, memoranda, notebooks, drawings, records, reports, written
computer code, files and other documents (and all copies or reproductions of
such materials) in the Executive’s possession or under the Executive’s control,
whether prepared by the Executive or others, which contain Proprietary
Information. The Executive acknowledges that this material is the sole property
of the Employer.
      6.3 Covenant Not to Compete.
          (a) During the time that this Agreement is in effect, the Executive
shall not directly or indirectly:
               (i) own (except for Executive’s ownership in Slingpge, Inc, and
Hiremenow.com), engage in, conduct, manage, operate, participate in, be employed
by, be connected in any manner whatsoever with, or render services or advice to
(whether for compensation or without compensation), any other person or business
entity which, in the sole judgment of the Employer, directly or indirectly
competes with the Business of the Employer (as hereinafter defined); or
               (ii) recruit or otherwise solicit or induce any employee of the
Employer to terminate his or her employment with, or otherwise cease his or her
relationship with, the Employer in order to join any person or entity which, in
the sole judgment of the Employer, competes with the Business of the Employer.
          (b) For a period of six months after the expiration or termination of
this Agreement, the Executive shall not directly or indirectly recruit or
otherwise solicit or induce

11



--------------------------------------------------------------------------------



 



any employee of the Employer to terminate his or her employment with, or
otherwise cease his or her relationship with, the Employer in order to join any
person or entity which, in the sole judgment of the Employer, competes with the
business of the employer as engaged in at the expiration or termination of this
Agreement.
          (c) The obligations set forth in paragraphs 6.3(a) and (b) above shall
not restrict the Executive’s right to invest in the securities (not to exceed 1%
of the outstanding securities of any class) of any publicly-held corporation in
the management of which the Executive does not participate.
          (d) For purposes of Section 6.3(a), “Business of the Employer” means
the business of Employer as engaged in from time to time during the term of this
Agreement, including, but not limited to, paid search.
          (e) The Executive hereby represents that, except as the Executive has
disclosed in writing to the Employer on Exhibit A attached hereto, the Executive
is not bound by the terms of any agreement with any previous employer or other
party to refrain from using or disclosing any trade secret or confidential or
proprietary information in the course of the Executive’s employment with the
Employer or to refrain from competing, directly or indirectly, with the business
of such previous employer or any other party.
          (f) The Executive further represents that the Executive’s performance
of all the terms of this Agreement and as an employee of the Employer does not
and will not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by the Executive in confidence or in trust prior to
her employment with the Employer, and the Executive will not disclose to the
Employer or induce the Employer to use any confidential or proprietary
information or material belonging to any previous employer or others.
     6.4 Other Obligations. The Executive acknowledges that the Employer from
time to time may have agreements with other persons or with the U.S. Government
or agencies thereof, which impose obligations or restrictions on the Employer
regarding inventions made during the course of work under such agreements or
regarding the confidential nature of such work. The Executive agrees to be bound
by all such obligations and restrictions which are made known to the Executive
and to take all action necessary to discharge the obligations of the Employer
under such agreements.
     6.5 Rights and Remedies upon Breach. The Executive acknowledges and agrees
that any breach by her of any of the provisions of Section 6 (the “Restrictive
Covenants”) would result in irreparable injury and damage for which money
damages may not provide an adequate remedy. Therefore, if the Executive breaches
any of the provisions of Section 6, the Employer shall have the following rights
and remedies, each of which rights and remedies shall be independent of the
other and severally enforceable, and all of which rights and remedies shall be
in addition to, and not in lieu of, any other rights and remedies available to
the Employer under law or in equity (including, without limitation, the recovery
of damages) the right and remedy to have the Restrictive Covenants specifically
enforced (without posting bond and without the need to prove damages) by any
court having equity jurisdiction, including, without limitation, the right to an
entry against the Executive of restraining orders and injunctions (preliminary,

12



--------------------------------------------------------------------------------



 



mandatory, temporary and permanent) against violations, threatened or actual,
and whether or not then continuing, of such covenants.
7. Certain Additional Payments by the Company.
     (a) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment, award, benefit or distribution
(or any acceleration of any payment, award, benefit or distribution) by the
Company (or any of its affiliated entities) or any entity that effectuates a
Change of Control (or any of its affiliated entities) to or for the benefit of
Executive (whether pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Section 7) (the “Payments”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or
any interest or penalties are incurred by Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Company
shall pay to Executive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by Executive of all taxes (including any income,
employment and Excise Tax) imposed upon the Gross-Up Payment, Executive retains
an amount of the Gross-Up Payment equal to the sum of (x) the Excise Tax imposed
upon the Payments and (y) the product of any deductions disallowed because of
the inclusion of the Gross-Up Payment in Executive’s adjusted gross income and
the highest applicable marginal rates of each of federal, state and local income
taxation for the calendar year in which the Gross-Up Payment is to be made. For
purposes of determining the amount of the Gross-Up Payment, the Executive shall
be deemed to (i) pay federal income taxes at the highest marginal rate of
federal income taxation for the calendar year in which the Gross-Up Payment is
to be made (ii) pay applicable state and local income taxes at the highest
marginal rate of taxation for the calendar year in which the Gross-Up Payment is
to be made, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes, and (iii) pay all
federal, state and local employment-related taxes (including, but not limited
to, FICA) at the highest marginal rate of taxation. Notwithstanding the
foregoing provisions of this Section 7(a), if it shall be determined that
Executive is entitled to a Gross-Up Payment, but that the Payments would not be
subject to the Excise Tax if the Payments were reduced by an amount that is less
than 5% of the portion of the Payments that would be treated as “parachute
payments” under Section 280G of the Code, then the amounts payable to Executive
under this Agreement shall be reduced (but not below zero) to the maximum amount
that could be paid to Executive without giving rise to the Excise Tax (the “Safe
Harbor Cap”), and no Gross-Up Payment shall be made to Executive. The reduction
of the amounts payable hereunder, if applicable, shall be made by a method
determined by Executive in her sole discretion. If the reduction of the amounts
payable hereunder would not result in a reduction of the Payments to the Safe
Harbor Cap, no amounts payable under this Agreement shall be reduced pursuant to
this provision.
     (b) Subject to the provisions of Section 7(a), all determinations required
to be made under this Section 7(b), including whether and when a Gross-Up
Payment is required, the amount of such Gross-Up Payment, the reduction of the
Payments to the Safe Harbor Cap and the assumptions to be utilized in arriving
at such determinations, shall be made by the public accounting firm that is
retained by the Company as of the date immediately prior to the Change

13



--------------------------------------------------------------------------------



 



in Control (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and Executive within fifteen (15) business days
of the receipt of notice from the Company or the Executive that there has been a
Payment, or such earlier time as is requested by the Company (collectively, the
“Determination”). In the event that the Accounting Firm is serving as accountant
or auditor for the individual, entity or group effecting the Change in Control,
Executive may appoint another nationally recognized public accounting firm to
make the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Company and the Company shall enter
into any agreement requested by the Accounting Firm in connection with the
performance of the services hereunder. The Gross-Up Payment under this Section 7
with respect to any Payments shall be made no later than thirty (30) days
following such Payment. If the Accounting Firm determines that no Excise Tax is
payable by Executive, it shall furnish Executive with a written opinion to such
effect, and to the effect that failure to report the Excise Tax, if any, on
Executive’s applicable federal income tax return will not result in the
imposition of a negligence or similar penalty. In the event the Accounting Firm
determines that the Payments shall be reduced to the Safe Harbor Cap, it shall
furnish Executive with a written opinion to such effect. The Determination by
the Accounting Firm shall be binding upon the Company and Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the Determination, it is possible that Gross-Up Payments that will not have been
made by the Company should have been made (“Underpayment”) or Gross-Up Payments
are made by the Company that should not have been made (“Overpayment”),
consistent with the calculations required to be made hereunder. In the event the
Executive thereafter is required to make payment of any Excise Tax or additional
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment (together with interest at the rate
provided in Section 1274(b)(2)(B) of the Code) shall be promptly paid by the
Company to or for the benefit of Executive. In the event the amount of the
Gross-Up Payment exceeds the amount necessary to reimburse the Executive for
Excise Tax, the Accounting Firm shall determine the amount of the Overpayment
that has been made and any such Overpayment (together with interest at the rate
provided in Section 1274(b)(2) of the Code) shall be promptly paid by Executive
(to the extent she has received a refund if the applicable Excise Tax has been
paid to the Internal Revenue Service) to or for the benefit of the Company.
Executive shall cooperate, to the extent Executive’s expenses are reimbursed by
the Company, with any reasonable requests by the Company in connection with any
contests or disputes with the Internal Revenue Service in connection with the
Excise Tax.
8. Other Provisions.
     8.1 Severability. The Executive acknowledges and agrees that (i) she has
had an opportunity to seek advice of counsel in connection with this Agreement
and (ii) the Restrictive Covenants are reasonable in geographical and temporal
scope and in all other respects. If it is determined that any of the provisions
of this Agreement, including, without limitation, any of the Restrictive
Covenants, or any part thereof, is invalid or unenforceable, the remainder of
the provisions of this Agreement shall not thereby be affected and shall be
given full effect, without regard to the invalid portions.

14



--------------------------------------------------------------------------------



 



     8.2 Duration and Scope of Covenants. If any court or other decision-maker
of competent jurisdiction determines that any of the Executive’s covenants
contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.
     8.3 Resolution of Differences Over Breaches of Agreement. The parties shall
use good faith efforts to resolve any controversy or claim arising out of, or
relating to this Agreement or the breach thereof. If, despite their good faith
efforts, the parties are unable to resolve such controversy or claim through the
Employer’s internal review procedures, then such controversy or claim shall be
resolved by binding arbitration before a single, mutually acceptable arbitrator
under the rules of the Judicial Arbitration and Mediation Service in Orange
County, California and judgment upon the award rendered by the arbitrator(s) may
be entered in any court having jurisdiction thereof. If any contest or dispute
shall arise between the Employer and the Executive regarding any provision of
this Agreement, the prevailing party, as determined by the Arbitrator, shall be
entitled to an award of all legal fees, costs, and expenses reasonably incurred
in connection with such contest or dispute.
     8.4 Notices. All notices or deliveries authorized or required pursuant to
this Agreement shall be deemed to have been given when in writing and when
(i) deposited in the U.S. mail, certified, return receipt requested, postage
prepaid, or (ii) otherwise delivered by hand or by overnight delivery, against
written receipt, by a common carrier or commercial courier or delivery service
addressed to the parties at the following addresses or to such other addresses
as either may designate in writing to the other party:

     
To the Employer:
  Local.com Corporation
Attn: Bruce Crair, COO
One Technology Drive, Building G
Irvine, CA 92618  
to the Executive:
  Brenda Agius
One Technology Drive, Building G
Irvine, CA 92618

     8.5 Entire Agreement. This Agreement, together with the Option Agreement
described in Section 3.3, contains the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements,
written or oral, with respect thereto.
     8.6 Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any such right, power or

15



--------------------------------------------------------------------------------



 



privilege nor any single or partial exercise of any such right, power or
privilege, preclude any other or further exercise thereof or the exercise of any
other such right, power or privilege.
     8.7 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES.
     8.8 Assignment. This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive; any purported assignment by the
Executive in violation hereof shall be null and void. In the event of any sale,
transfer or other disposition of all or substantially all of the Employer’s
assets or business, whether by merger, consolidation or otherwise, the Employer
may assign this Agreement and its rights hereunder, subject at all times to
Executive’s rights with respect to a Change of Control as set forth elsewhere
herein; provided that such assignment shall not limit the Employer’s liability
under this Agreement to the Executive.
     8.9 Withholding. The Employer shall be entitled to withhold from any
payments or deemed payments any amount of tax withholding required by law.
     8.10 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.
     8.11 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.
     8.12 Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 4 through 9, and the other
provisions of this Agreement to the extent necessary to effectuate the survival
of Sections 4 through 9, shall survive termination of this Agreement and any
termination of the Executive’s employment hereunder.
     8.13 Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.
     8.14 Indemnification; Directors and Officers Insurance. To the fullest
extent permitted by law, the Employer shall indemnify, defend and hold harmless
the Executive from and against all actual or threatened actions, suits or
proceedings, whether civil or criminal, administrative or investigative,
together with all attorneys’ fees and costs, fines, judgments or settlements
imposed upon or incurred by the Executive in connection therewith, that arise
from the Executive’s employment by, or serving as an officer of, the Employer,
so long as the Executive acted or refrained from acting legally and in good
faith or reasonably believed that her actions or refraining from acting were
legal and performed or omitted in good faith. Employer currently has directors
and officers liability insurance and will use all reasonable efforts to maintain
such insurance coverage during the term of this Agreement, but if it is unable
to do so, it will immediately notify Executive of this fact. All agreements and
obligations of the Company

16



--------------------------------------------------------------------------------



 



contained herein shall continue during the period Executive is a director,
officer, employee or agent of the Company (or is or was serving at the request
of the Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise) and shall continue
thereafter so long as Executive shall be subject to any possible claim or
threatened, pending or completed action, suit or proceeding, whether civil,
criminal or investigative, by reason of the fact that Executive was an officer
or director of the Company or serving in any other capacity referred to herein.

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have signed their names as of the
day and year first above written to this Executive Agreement.

            EMPLOYER

LOCAL.COM CORPORATION,
a Delaware corporation
      By:   /s/ Heath Clarke         Heath Clarke        Chief Executive
Officer        EXECUTIVE
      /s/Brenda Agius       Brenda Agius           



18



--------------------------------------------------------------------------------



 



STATEMENT OF ATTORNEYS FOR EXECUTIVE
The undersigned are the attorneys for ___, the Executive herein. We have been
consulted in connection with negotiation, preparation and execution of this
Employment Agreement. We have explained the terms and provisions of the
Agreement to our client and have advised her in connection with his legal rights
related to this Agreement.

                Dated:                                           Attorney for
Executive           

19



--------------------------------------------------------------------------------



 



Invention, Non-Disclosure and Non-Competition Agreement
Exhibit A
     Please list terms of any agreements with any previous employer or other
party which restrains you from using or disclosing any trade secret or
confidential or proprietary information acquired by you in the course of your
employment with any previous employer or restrains you from competing directly
or indirectly with the business of such previous employer or any other party.

20